DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.
The Examiner further acknowledges the following:
Claims 38, 42-43, 48-51, 57, and 60-68 are under current examination directed to the species of application to the mucosa tissue surface not after an invasive procedure are under current examination. 
Applicants' arguments and amendments filed on 03/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 68 is objected to as being dependent upon a rejected base claim but would be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 38,42-43, 48-51, 57, and 60-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Publication 2003/0194415) as evidenced by Ahmed (United States Patent 8,153,613) and in view of  Liang et al. (United States Patent Publication 2014/0219949), Anderson et al. (Efficacy of Skin and Nasal Povidone Iodine Preparation Against Mupirocin-Resistant Methicillin-Resistant Staphylococcus aureus and S. aureus within anterior Nares), Scholz et al.  (United States Patent Publication 2009/0226541) and Lentini (United States patent Publication 2013/0121953) and Elder et al. (Antimicrobial Preservatives Part Two: Choosing a Preservative).
The instant claims are being to the extent of the species election in which application surface being the nose mucosa not after any invasive procedure, the composition contains povidone iodine, poloxamer as the nonionic copolymer, jajoba ester emollient, laureth-4 nonionic surfactant, benzalkonium salt second antimicrobial agent and EDTA further antimicrobial agent. The claims have been amended to require that the composition is free of hydroxycarboxylic acid buffer. 
Wang et al. teach methods of disinfecting mucosal tissue by application of a film forming polymer composition to mucosal tissue, see paragraphs [0006], [0017] and claims 50-60. Wang et al. suggests that the mucosal tissue includes the nose, see paragraph [0002]. The antimicrobial component can comprise polyvinylpyrrolidone complexed with iodine, see paragraph [0092]. The antimicrobial agent which includes povidone iodine can be added at an amount from 0.05-10% by weight, see paragraph optional ingredients per Wang, see paragraph [0143] and [0154]. Wang et al. teach that surfactants such as poloxamers Poloxamer F-127 are good stabilizers for form forming polymers and are quite effective with iodine actives as they reduce the antimicrobial activity of compositions using povidone iodine, see paragraph [0111]. This poloxamer F-127 is also equivalent to Pluronic 407 which has a formula of claim 62 (see for example paragraph 67 of the instant specification). Such surfactants enhance solubility and stability of the composition and are generally added at about 0.5% by weight up to 10% by weight, see paragraphs [0101]-[0102]. The composition further includes water, see abstract and entire document. The pH of the composition can be preferably about 3-5, see paragraph [0048]. Preferred viscosity of the composition can comprise about 500cps or less and possesses viscosities that ensure the formulations go on easy and form a composition that dries rapidly, see paragraph [0038]. Wang et al. teach poloxamers as a surfactant but is silent to their thickening properties. However, Ahmed et al. evidences that poloxamers also function as a viscosity modifying/thickening agent, see column 4, lines 65-66 to column 5, lines 1-8. Thus the addition of the Pluronic of Wang et al. necessarily meets a composition which has a nonionic copolymer thickener and nonionic surfactant. Wang’s composition con contain emollients, see paragraph [0095]. 
Wang et al. expressly teaches that the composition is applied to mucosal surfaces. Wang et al. suggests that the mucosal surfaces are inclusive of nasal 
Anderson teaches that PVP-I is well known to have antimicrobial activity against MRSA strains even in as little as 2 hours, see Anderson results. Anderson teaches “We demonstrated that treatment with 3M SNP or Betadine Ophthalmic was bactericidal against MRSA within 2 h of application”. Formulations with PVP-I demonstrates successful antibacterial activity at preventing MRESA inventions, see results and discussion.  
Liang teaches that iodine containing compositions are useful in treating infections of the nose, see abstract, paragraphs [0010], [0024], [0036], [0037], [0043], [0048], and claims 24 and 26. The available iodine content includes about 0.1-2.5%, see paragraph [0035]. Liang’s compositions do not contain hydroxycarboxylic acid buffers as the preferred buffers from the examples are sodium hydroxide. 
It would have been prima facie obvious in view of Liang to apply the composition of Wang et al. to a nasal mucosal surface. 
A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given that Wang et al. suggests that mucosal surface are nasal passageways, and Liang et al. teach that compositions having available iodine are useful in treating infection of the nose and that iodine is known to be useful in treating nasal conditions. 
Wang et al. discloses the presence of nonionic surfactants such surfactants can include a combination of nonionic with anionic, see paragraph [0010] and [0133]. Wang et al. does not however expressly teach anionic surfactants with the nonionic 
However, Scholz et al. teach antimicrobial compositions which are applied topically, see abstract and paragraph [0018] and [0084] and [0104]. Scholz et al. teach that iodophors such as povidone-iodine can be obtained commercially as povidone-iodine USP, see paragraphs [0167]-[0170]. According to Scholz et al., the iodophor acts to increase iodine solubility and reduce the level of free iodine in solution and to provide sustained release of elemental iodine, see paragraph [0166]. Scholz et al. teaches that the composition can include an enhancer component which acts as a synergist to enhance antimicrobial activity against gram negative bacteria. The enhancer functions to allow the antimicrobial component to enter the cell and facilitate disruption of the cell envelope. According to Scholz et al., such enhancers include chelating agents, see paragraphs [0209]-[0201].  Examples of such chelators include disodium EDTA, see paragraph [0228] and Table 4. According to Scholz et al., benzalkonium chloride can be used in combination with an enhancer to provide effectiveness against gram positive and negative organisms, see paragraph [0106]. The combination provides a broad spectrum activity, see paragraph [0106] and [0197]. The composition of Scholz et al. includes anionic surfactants such as laureth-n sulfates, see paragraph [0258]. Surfactants are present to emulsify and help wet the surface or aid in contacting the microorganisms. Combinations of surfactants include mixtures of poloxamers with other anionic surfactants (e.g. sulfonates or sulfates), see paragraph [0247] and [0252] and [0258]-[0261]. Scholz et al. further teaches that the composition can have a hydrophilic 
Elder et al. teach that benzalkonium chloride and EDTA provide synergism against Pseudomonas activity, see evaluating performance, see page 1. 
It would have been prima facie obvious to a person of ordinary skill in the art to provide the composition of Wang et al. with the anionic surfactant of Laureth-4 in amounts from 7-25% by weight as suggested by Scholz.
A person of ordinary skill in the art would have been motivated to do so given Laureth-4 helps to solubilize and stabilize enhancer components which include disodium EDTA and thus enhance the antimicrobial efficacy of the composition. 
There would have been a reasonable expectation of success given both Wang et al. and Scholz are to antimicrobial compositions and Laureth-4 helps the antimicrobial agent to be available at the surface during use and Wang’s composition can incorporate anionic surfactants.
In view of Scholz, it would have additionally been prima facie obvious to a person of ordinary skill in the art before the time of filing to incorporate disodium EDTA at an amount from 0.01-10% by weight and benzalkonium chloride from 0.10-6% by weight 
A person of ordinary skill in the art would have been motivated to do so in order to provide the composition with broad spectrum antimicrobial activity as the chelator acts in synergy with the antimicrobials including benzalkonium chloride in order to have activity against both gram negative and gram positive microorganism. 
There would have been a reasonable expectation of success given Wang et al. and Scholz disclose antimicrobial compositions comprising povidone iodine complexes. 
The teachings of Wang et al. are discussed above. As discussed above, emollients can be present with Wang’s composition. 
However Wang et al. does not expressly teach emollients comprising a fatty alcohol such as at least one jojoba ester or derivative present from 1-8% by weight. 
Lentini teaches topical compositions having povidone iodine, see abstract. The composition has a low iodine reactive emollient such as jojoba oil and hydrolyzed jojoba esters (saponified), see paragraph [0007]. The compound acts to slow water evaporation from skin surfaces and softens or soothes the skin. Traditional emollients can have reactivity with iodine, however jojoba oil and hydrolyzed jojoba esters do not react with iodine, see paragraphs [0065]-[0067].  According to Lentini, glycerin (also known as glycerol) has been prepared with povidone iodine compositions to minimize skin drying, however has been limited in that they only provide humectant properties which are short lived moisture and eventually will lead to dry skin on repeated use. Lentini teaches that emollients can be added to povidone iodine containing compositions at amounts from about 0.5-2% by weight. 
It would have been prima facie obvious to a person of ordinary skill in the art 
A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because hydrolyzed jojoba esters slow water evaporation from the skin, and provide softness and smoothness to the skin and do not react with iodine. Hydrolyzed jojoba esters are taught to demonstrate long term stability with respect to iodine, see paragraphs [0002]-[0007]. Thus the amount of jojoba ester emollient can be adjusted based on the desired skin softening emollient properties desired. 
There would have been a reasonable expectation of success not only to impart emollient properties but Lentini further teaches that hydrolyzed jojoba esters and compounds which do not react with iodine provide better moisturization and long term stability. Lentini therefore suggests that with povidone iodine compositions that hydrolyzed jojoba esters are superior since they have low iodine reactivity.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Publication 2003/0194415) as evidenced by Ahmed (United States Patent 8,153,613) and in view of Liang et al. (United States Patent Publication 2014/0219949), Anderson et al. (Efficacy of Skin and Nasal Povidone Iodine Preparation Against Mupirocin-Resistant Methicillin-Resistant Staphylococcus aureus and S. aureus within anterior Nares), Scholz et al.  (United States Patent Publication 2009/0226541) and Lentini (United States patent Publication 2013/0121953) and Elder et al. (Antimicrobial Preservatives Part Two: Choosing a Preservative) as applied to all claims above, and further in view of Hansen (United States Patent 6696041). 
The teachings of the Modified Wang are provided above. As to the amounts of the PVP-I, benzalkonium salt, EDTA, and poloxamer, laureth-4, and jojoba ester emollient, the modified Wang provides overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
The modified Wang does not expressly teach inclusion of sodium iodide or sodium hydroxide. 
However, sodium iodide is taught by Hansen to be combinable with iodine containing solutions including povidone-iodine which is preferable given it is less irritating to iodine, see abstract, column 2, lines 40-60, column 3, lines8, and lines 50-65 . The combination provides a solution which treats the nose and prevents infection. Hansen teaches that pH of composition is adjusted with sodium hydroxide to closely match the pH of the mucus membranes, see column 3, lines 37-50. 
Accordingly, it would have been prima facie obvious to provide sodium iodide in combination with the PVP-I of Wang and to provide sodium hydroxide in order to impart broad spectrum antimicrobial activity to treat nasal infections and to adjust the pH of the formulation to be close to the pH of mucous membranes. Examiner further submits that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (i.e. sodium iodide with PVP-I) in order to In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). With regards to the sodium hydroxide as is demonstrated in Hansen this is added to PVP-I containing formulations to help adjust the pH of the formulation thus would predictably adjust the pH of Wang. 
Response to Remarks
Applicants argue that the claims are patentable over the cited references because the combined teachings fail to provide reasonable expectation of successfully killing microbes with the claimed antiseptic composition. Applicants argue that Wang contains over 100 examples with some showing poor stability at Table 7b or precipitates at Tables 8, 9, and 12 which is due to the antimicrobial coming out of solution. Applicants argue that even though Wang has examples of compositions containing PVP-I that are stable, Wang fails to teach how one of ordinary skill in the art would predict which compositions would result in a stable solution. Some tables in Wang (4b 
Examiner respectfully disagrees. Examiner submits that there is a reasonable expectation of success at killing microbes given Wang’s teachings that the present invention provides methods of disinfecting tissue, and Wang’s compositions use PVP-I, see paragraph [0017] in combination with other antimicrobial agents. Examples 51-53 demonstrate with various film forming polymers that PVP-I solutions can be formulated to be stable. Even assuming purely arguendo that Wang cannot teach any antimicrobial activity, examiner notes that the combination of EDTA and benzalkonium chloride is known to provide synergistic properties against bacteria, see Elder. The addition of this combination would have resulted in synergistic properties against pseudomonas bacteria. Scholz et al. teaches that the composition can include an enhancer component which acts as a synergist to enhance antimicrobial activity against gram negative bacteria. The enhancer functions to allow the antimicrobial component to enter the cell and facilitate disruption of the cell envelope. According to Scholz et al., such enhancers include chelating agents, see paragraphs [0209]-[0201].  Examples of such chelators include disodium EDTA, see paragraph [0228] and Table 4. According to Scholz et al., benzalkonium chloride can be used in combination with an enhancer to provide effectiveness against gram positive and negative organisms, see paragraph [0106]. The combination provides a broad spectrum activity, see paragraph [0106] and [0197]. Thus the modification of Wang having benzalkonium chloride with EDTA would have provided synergistic antimicrobial properties to the composition. Paragraph [0236] notes that formulations having iodine have good kill at greater than 1.5. 
Wang teaches at paragraph [0035]:
very stable and can survive prolonged exposure to elevated temperatures, e.g., 50.degree. C. and even as high as 60.degree. C., for prolonged periods of time, e.g., for often greater than 7 days. The most stable samples show no visible changes at all such as changes in color, turbidity, and the like. Also, preferred compositions of the present invention are very stable upon exposure to low temperatures, e.g., 4.degree. C., and even during repeated freeze/thaw cycles, e.g., 2 or more cycles. 
	
Wang makes it clear in paragraphs [0048] and [0101] that stability with iodophors depends on pH, thus an ordinary skilled artisan should have a range of from 3-5. Surfactants are also added to enhance stability and solubility and that the surfactant level is chosen to provide optimal stability. Poloxamers in particular are effective at stabilizing the film forming polymers of Wang. Formulation 33 and 76 of Wang which has poloxamer (Pluronic) together with PVP-I demonstrates stable solutions can be formed having the PVP-I and poloxamer together. An ordinary skilled artisan has good reason to pursue the known options within his or her technical grasp. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 15 22-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does 
Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Even though Wang exemplifies some “nonpreferred” formulations with lesser stability, Wang clearly teaches that the one most similar to Applicant’s invention of PVP-I and poloxamer present provides can be formulated with stability. Wang even teaches that formulations with PVP-I and benzethonium chloride are stable, see examples 49-50. It is further noted the instant claims do not require for any form of stability. 
Applicants argue that the claimed antiseptic composition significantly reduces microbial growth compared to Wang’s teachings. Applicants provide a Declaration that falls within he scope of the pending claims and notes that the antiseptic composition was shown to have immediate antimicrobial efficacy reducing greater than 99.99%% of a strain of MRSA after 28 and 36 hours. The composition achieved over a 4 log reduction in bacteria whereas Wang only reaches log reductions of 2.6. 
Examiner respectfully disagrees that the Declaration is presently commensurate in scope with the instant claims. Claim 38 is not commensurate in scope with the alleged unexpected results which demonstrate treating MRSA with a particular composition. It is noted that claim 38 for instance is to any second antimicrobial agent, any anionic or nonionic surfactant, thickener, and is not just to PVP-I. Per MPEP 
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Brad Long filed 07/28/2020.
The Declaration is insufficient to overcome the rejections of record of because:  
Despite indicating tests which demonstrate that the claimed antiseptic results in lower log10 for Staphlococcus aureus MRSA compared to untreated control sites, the Declaration appears to compare and untreated area with MRSA areas having the 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.
Conclusion
Currently, no claims are allowed and no claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/Examiner, Art Unit 1619